Case: 12-31243       Document: 00512327159         Page: 1     Date Filed: 07/31/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 31, 2013
                                     No. 12-31243
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk




UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

versus

DEMETRIUS TWYMON,

                                                  Defendant-Appellant.




                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                                No. 2:05-CR-61-1




Before SMITH, PRADO, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Demetrius Twymon appeals the sentence imposed following the revocation
of his supervised release (“SR”), arguing that the five-year statutory maximum
term of imprisonment is substantively unreasonable given the nature of his

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-31243     Document: 00512327159      Page: 2    Date Filed: 07/31/2013

                                  No. 12-31243

violations of SR. We review preserved challenges to revocation sentences under
a deferential plainly-unreasonable standard. United States v. Miller, 634 F.3d
841, 843 (5th Cir. 2011).
      The district court properly determined that Twymon’s range of imprison-
ment was six to twelve months under the policy statements in the sentencing
guidelines. See U.S.S.G. § 7B1.4(a), p.s. (Revocation Table). His five-year term
of imprisonment, although considerably higher, does not exceed the statutory
maximum of five years. See 18 U.S.C. § 3583(e)(3). We routinely affirm revoca-
tion sentences exceeding the advisory guideline range but not the statutory max-
imum. See, e.g., United States v. Whitelaw, 580 F.3d 256, 265 (5th Cir. 2009);
United States v. Jones, 182 F. App’x 343, 343-44 (5th Cir. 2006).
      At the revocation hearing, the district court considered the range of
imprisonment in the policy statements, Twymon’s arguments that his employ-
ment interfered with his ability to abide by the conditions of SR, his letter to the
court, the presentence report, his criminal history, and his violations of SR. The
court expressly stated that it had considered the pertinent factors in 18 U.S.C.
§ 3553. To the extent that Twymon seeks to raise, on appeal, arguments that
the court considered prohibited factors from § 3553(a)(2)(A) and (D), he has not
briefed them adequately and has thus abandoned them on appeal. See FED. R.
APP. P. 28(a)(9); United States v. Charles, 469 F.3d 402, 408 (5th Cir. 2006).
      The record reflects that the district court made an individualized assess-
ment based on Twymon’s multiple SR violations, his history and characteristics,
and the need to protect the public and to afford adequate deterrence. See Gall
v. United States, 552 U.S. 38, 49-50 (2007); Miller, 634 F.3d at 843-44; § 3583(e).
Contrary to Twymon’s suggestion, the sentence did not “unreasonably fail[] to
reflect the statutory sentencing factors.” United States v. Smith, 440 F.3d 704,
708 (5th Cir. 2006). Twymon has not shown that the revocation sentence is
plainly unreasonable. See Miller, 634 F.3d at 843.
      AFFIRMED.



                                         2